Citation Nr: 0610872	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-09 371	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to June 
1947 and from February 1951 to November 1952.  He died on 
February [redacted], 2000.  The appellant is the veteran's widow. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the RO in Reno, Nevada, 
which denied the appellant's claim for service connection for 
the cause of the veteran's death, entitlement to Dependency 
and Indemnity Compensation under 38 U.S.C.A. § 1318 and also 
found that eligibility to Dependents' Educational Assistance 
was not established.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes" or issued 
after adjudication of the claim.  Mayfield v. Nicholson, No. 
05-7157, slip op. at 8 (Fed. Cir. April 5, 2006) (Mayfield 
II).  The appellant has not received the notice required by 
the Mayfield Court.

Under the VCAA, VA is obliged to obtain a medical opinion 
when the record contains competent evidence of a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In this case the evidence of a current disability consists of 
the conditions that caused the veteran's death.  

Terminal medical records from University Medical Center of 
Southern Nevada dated in February 2000, reflect that at the 
veteran's death he was diagnosed with anoxic, hypoxic 
encephalopathy secondary to cardiac arrest, status post 
cardiac arrest, hypertension, and cardiac arrhythmias.  His 
death certificate reflects that he died of ventricular 
fibrillation due to or as a consequence of coronary artery 
disease.

During his lifetime, the veteran was service-connected for 
rheumatic valvulitis.   Post-service medical records reflect 
treatment for various cardiac disabilities.

Medical literature suggests that cardiac arrhythmia can be a 
complication of rheumatic heart disease and valvulitis.  
Virginia Commonwealth University Department of Pathology, VCU 
Pathology; 
http://www.pathology.vcu.edu/education/dental2/rheumatic.html
; EMedicine http://www.emedicine.com/ped/topic2007.html; New 
York Presbyterian Hospital http://wo-
pub2.med.cornell.edu/cgi-
bin/WebObjects/PublicA.woa/9/wa/viewHContent?website=nyp&cont
entID=239&wosid=riPiFDoBaFjgtF9JkLIRU0 (visited April 7, 
2006).

A medical opinion is necessary to determine whether the heart 
conditions noted at the time of the veteran's death were 
related to the service connected heart disease.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter that 
tells the appellant any information and 
evidence not of record (1) that is 
necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) 
that the claimant is expected to 
provide; that (4) asks the appellant to 
provide any evidence in her or his 
possession that pertains to the claim.; 
and (5) the provides notice about 
substantiating a rating and effective 
date.

2.  Refer the veteran's claims folder 
for review by a VA physician, 
preferably with expertise in 
cardiology.  The specialist should 
review the claims folder, and render an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or more) that the service-connected 
rheumatic valvulitis caused or 
contributed to the cause of the 
veteran's death.  

The examiner should specifically opine 
as to whether it is at least as likely 
as not that the arrhythmia noted on 
terminal hospitalization was in any way 
related to the service connected 
rheumatic valvulitis.

The examiner should provide a rationale 
for all opinions.

3.  After the foregoing, adjudicate the 
claim.  If the determination is adverse 
to the appellant, provided a 
supplemental statement of the case, 
before returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





